 



Exhibit 10.35

NOTE PURCHASE AGREEMENT

     NOTE PURCHASE AGREEMENT (“Agreement”) dated as of November 6, 2001 (the
“Closing Date”) by and among Elliott Associates, L.P., a Delaware limited
partnership (“Elliott”), Alexander Finance, L.P., an Illinois limited
partnership (“Alexander” and together with Elliott, the “Purchasers”) and ISCO
International, Inc., a corporation organized and existing under the laws of
Delaware and formerly known as Illinois Superconductor Corporation (the
“Company”).

W I T N E S S E T H:

     Whereas, the Company desires to sell and issue to the Purchasers, and the
Purchasers wish to purchase from the Company, 14% promissory notes (the “Notes”)
in the aggregate principal amount of $9,425,000 for an aggregate purchase price
of $9,425,000, having the rights and privileges set forth in the Notes in the
form and substance of Exhibit A hereto and which will be secured by all of the
assets of the Company and its subsidiaries pursuant to a Security Agreement in
the form and substance of Exhibit B hereto (the “Security Agreement”); and

     Whereas, pursuant to Guaranties in favor of Purchasers dated the date
hereof and each in the form and substance of Exhibit C hereto (together, the
“Guaranties”), the Company’s subsidiaries, Spectral Solutions, Inc., a Colorado
corporation and Illinois Superconductor Canada Corporation (the “Guarantors”)
will guaranty the Company’s obligations under this Agreement, the Security
Agreement and the Notes;

     Now, Therefore, in consideration of the foregoing premises and the
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE 1

PURCHASE AND SALE OF NOTES

     Section 1.1 Purchase and Sale of Notes.

     (a)     Concurrently with the execution and delivery of this Agreement,
each Purchaser hereby purchases from the Company, and the Company hereby sells
to each Purchaser, a Note in the amount set forth opposite such Purchaser’s name
on Schedule A hereto for the payment of the amount set forth in Schedule A,
provided that the obligations of each Purchaser to purchase a Note is subject to
the condition set forth in Section 1.2 below. All Notes being issued on the date
hereof have an aggregate principal amount of $7,236,112. In addition, as set
forth in Schedule A, on November 8, 2001, Alexander will purchase a further Note
(the “Second Alexander Note”) in the aggregate principal amount of $2,188,888.
Except for the condition set forth in Section 1.2 below, Alexander’s obligation
to purchase the Second Alexander Note is absolute and unconditional.





--------------------------------------------------------------------------------



 



     (b)     Concurrently with the execution and delivery of this Agreement and
the Notes, the Company is delivering to the Purchasers the following additional
documents, each dated as of the date hereof, the execution and delivery of which
are a condition to the Purchasers’ obligations set forth in Section 1.1(a)
above:



       (i)     the Guaranties;



       (ii)     the Security Agreement;



       (iii)     UCC financing statements, naming Purchasers as the secured
parties and the Company as the debtor, substantially in the form and substance
of Exhibit D hereto (the “UCC Financing Statements”);



       (iv)     Patent and Trademark financing statements naming the Purchasers
as secured parties and the Company as the debtor, substantially in the form and
substance of Exhibit E hereto (the “Patent and Trademark Financing Statements”);
and



       (v)     Legal Opinion of outside counsel to the Company, in the form of
Exhibit F hereto.

     This Agreement, the Security Agreement, the Notes, the UCC Financing
Statements and the Patent and Trademark Financing Statements are collectively
referred to herein as the “Financing Documents.”

     Section 1.2 Settlement Agreement. The Purchasers obligations set forth in
Section 1.1 above are subject to the condition that the Company and Craig M.
Siegler shall have entered into a binding settlement agreement, in form and
substance satisfactory to the Purchasers, (the “Settlement Agreement”), settling
all claims in the Siegler Case (as defined in Section 3.5 below).

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

     Section 2.1 Representations, Warranties and Agreements of the Company. The
Company hereby makes the following representations and warranties to the
Purchasers as of the date hereof:

     (a)     Organization and Qualification. The Company is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company has no subsidiaries other than the Guarantors. The Company is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, (x) adversely affect the legality, validity or enforceability

2



--------------------------------------------------------------------------------



 



of any of the Financing Documents in any material respect, (y) have a material
adverse effect on the results of operations, assets, or financial condition of
the Company or (z) adversely impair in any material respect the Company’s
ability to perform fully on a timely basis its obligations under the Financing
Documents (a “Material Adverse Effect”).

     (b)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by the Financing Documents, and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Financing
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all requisite corporate action
on the part of the Company. Each of the Financing Documents (except the Second
Alexander Note) has been duly executed and delivered by the Company and
constitutes the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application. The Second Alexander Note, upon its issuance, will constitute a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principals of general application.

     (c)     No Conflicts. The execution, delivery and performance of the
Financing Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of its Certificate of Incorporation or By-laws or (ii)
conflict with, constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including Federal and state securities laws and regulations), or by
which any material property or asset of the Company is bound or affected, except
in the case of each of clauses (ii) and (iii), such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect. The business of the Company is not being conducted in violation of any
law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.

     (d)     Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, or make any filing or registration
with, any court or other federal, state, local or other governmental authority
or other person in connection with the execution, delivery and performance by
the Company of the Financing Documents other than: (i) the lifting of the
Citation (as defined below); (ii) the

3



--------------------------------------------------------------------------------



 



filing of the UCC and Patent and Trademark Financing Statements; (iii) any
filings which may be required to be made by the Company with the Securities and
Exchange Commission, or state securities administrators subsequent to the date
hereof, and (iv) in all other cases, where the failure to obtain such consent,
waiver, authorization or order, or to give or make such notice or filing, would
not materially impair or delay the ability of the Company to effect the
transactions contemplated by this Agreement free and clear of all liens and
encumbrances of any nature whatsoever or would otherwise have a Material Adverse
Effect (the approvals referred to in clauses (i), (ii) and (iii) above, are
hereinafter referred to as the “Required Approvals”). The Company has no reason
to believe that it will be unable to obtain the Required Approvals.

     (e)     Private Offering. Assuming (without any independent investigation
or verification by or on behalf of the Company) the accuracy of the
representations and warranties of Purchasers set forth herein, the offer and
sale of the Notes are exempt from registration under Section 5 of the Securities
Act of 1933, as amended (the “Securities Act”). Neither the Company nor any
person acting on its behalf has taken or will take any action which might
subject the offering, issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act.

     (f)     SEC Documents. The Company has filed all reports or other filings
required to be filed by it under Securities Act and the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, for the three years preceding the date hereof (the foregoing
materials being collectively referred to herein as the “SEC Documents”), on a
timely basis. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder, and none of the SEC Documents, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the published
rules and regulations of the Securities and Exchange Commission with respect
thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved, except as may be otherwise indicated in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal year-end audit adjustments. Since the
date of the financial statements included in the Company’s last filed Annual
Report on Form 10-K and except as disclosed on Schedule 2.1(f), there has been
no event, occurrence or development that has had a Material Adverse Effect which
is not specifically disclosed in any of the SEC Documents.

     (g)     Brokers. The Company has taken no action which would give rise to
any claim by any person for brokerage commissions, finder’s fees or similar
payments

4



--------------------------------------------------------------------------------



 



by the Company or the Purchasers relating to the Financing Documents or the
transactions contemplated thereby.

     (h)     Compliance with Obligations. The Company is in compliance with all
of its obligations to the Purchasers, including without limitation, pursuant to
prior agreements.

     Section 2.2 Representations and Warranties of Purchasers. Each Purchaser
severally hereby makes the following representations and warranties to the
Company as to itself only as of the date hereof:

     (a)     Organization; Authority. The Purchaser is a limited partnership
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite legal power and authority to
enter into and to consummate the transactions contemplated hereby, by the
Security Agreement and by the Notes and otherwise to carry out its obligations
hereunder and thereunder. The purchase by the Purchaser of its Notes has been
duly authorized by all necessary action on the part of the Purchaser. This
Agreement has been duly executed and delivered by the Purchaser and constitutes
its valid and legally binding obligation, enforceable against it in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of equity.

     (b)     Investment Intent. The Purchaser is acquiring its Notes, for its
own account and without a present intention to distribute or resell it in
violation of applicable securities laws.

     (c)     Experience. The Purchaser has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in its Notes and has so
evaluated the merits and risks of such investment.

     (d)     Ability of Purchaser to Bear Risk of Investment; Accredited
Investor. The Purchaser is able to bear the economic risk of an investment in
its Notes, at the present time, is able to afford a complete loss of such
investment. The Purchaser is an “accredited investor” as such term is defined in
Rule 501 under the Securities Act.

     (e)     Access to Information. The Purchaser acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of its Notes and the merits and risks of investing in its
Notes; (ii) access to information about the Company and the Company’s financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information which the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

5



--------------------------------------------------------------------------------



 



ARTICLE 3

COVENANTS

     Section 3.1 Affirmative Covenants. The Company covenants that from the date
hereof and for so long as any portion of the Notes (or any amendment thereto or
instrument issued in exchange therefor) shall remain outstanding, it will
observe or perform each of the following unless such observance or performance
is expressly waived by the Purchasers in writing:

     (a)     Corporate Existence. It will maintain its corporate existence in
good standing and remain qualified to do business as a foreign corporation in
each jurisdiction in which the nature of its activities or the character of the
properties it owns or leases makes such qualification necessary.

     (b)     Continuation of Business. Except as set forth on Schedule 3.1(b),
it will continue to conduct its business, in all material aspects, as conducted
on the day hereof in compliance in all material respects with all applicable
rules and regulations of applicable governmental authorities.

     Section 3.2 Dividends; Stock Repurchases. So long as any Notes remain
outstanding, the Company will not declare any dividends on any shares of any
class of its capital stock (other than dividends consisting solely of Common
Stock or rights to purchase Common Stock of the Company), or apply any of its
property or assets to the purchase, redemption or other retirement of, or set
apart any sum for the payment of any dividends on, or for the purchase,
redemption or other retirement of, or make any other distribution by reduction
of capital or otherwise in respect of, any shares of any class of its capital
stock.

     Section 3.3 Incurrence of Debt; Liens; Transfer of Assets to Subsidiaries.
For so long as any Notes remain outstanding, neither the Company nor any
subsidiary of the Company shall:

     (a)     Directly or indirectly create, incur, assume, guarantee, or
otherwise become or remain directly or indirectly liable with respect to, any
indebtedness of any kind, other than (i) indebtedness under the Notes, (ii)
other indebtedness to the Purchasers; or (iii) indebtedness to trade creditors
in the ordinary course of business consistent with past practice.

     (b)     Directly or indirectly create, incur, assume or permit to exist any
lien, pledge, charge or encumbrance on or with respect to any of its property or
assets (including any document or instrument in respect of goods or accounts
receivable) whether now owned or held or hereafter acquired, or any income or
profits therefrom, except for Permitted Liens.

     (c)     Directly or indirectly transfer any of its assets to any subsidiary
of the Company.

6



--------------------------------------------------------------------------------



 



As used herein, “Permitted Liens” means (i) liens granted under the Security
Agreement; (ii) liens imposed by mandatory provisions of law such as
materialmen’s, mechanic’s or warehousemen’s; (iii) liens for taxes, assessments
and governmental charges or levies imposed upon the Company or any subsidiaries
or their income, profits or property, if the same are not yet due and payable or
if the same are contested in good faith and as to which adequate reserves have
been provided; (iv) pledges or deposits made to secure payment of worker’s
compensation insurance, unemployment insurance, pensions or social security
programs or to secure the performance of letters of credits, bids, tenders,
public or statutory obligations, surety, performance bonds and other similar
obligations; (v) encumbrances consisting of zoning restrictions, easements, or
other restrictions on the use of real property, provided that such do not impair
the use of such property for the uses intended and none of which is violated by
existing or proposed structures or land use and (vi) the liens and encumbrances
disclosed on Schedule A of the Security Agreement.

     Section 3.4 Future Secured Debt with Purchasers. The Purchasers and the
Company hereby agree that in the event that the Company and one or more
Purchasers enter into a secured financing transaction (a “Participating Secured
Transaction”), then each other Purchaser shall be offered the opportunity to
participate in such secured financing on the same terms, and in an amount
sufficient to maintain the relative collateral coverage of their Notes (relative
to the other Purchasers and their affiliates) by the lien on the assets of the
Company created by the Security Agreement. The Purchasers hereby agree that, in
the event a Participating Secured Transaction which complies with this
Section 3.4 is effected, the Purchasers consent to the lien on the Company’s
assets securing the debt in such transaction being pari passu with the lien
created by the Security Agreement.

     Section 3.5 Lifting of Citation.

     (a)     As soon as practicable, but by no later than the close of business
on the date of this Agreement, the Company shall have had issued, from the court
having jurisdiction over the case of Craig M. Siegler vs. Illinois
Superconductor Corporation (No. 96 Ch. 5824 Circuit Court of Cook County,
Illinois, County Department, Chancery Division) (the “Siegler Case”), an order
lifting the restraining provisions of the Citation to Discover Assets issued on
October 19, 2001 (the “Citation”) and dismissing the Siegler Case with
prejudice.

     Section 3.6 Application of Proceeds. The Company and the Purchasers hereby
agree that $4.925 million (the “Settlement Amount”) of the purchase price of the
Notes shall be immediately applied to fund the settlement contemplated by the
Settlement Agreement. To effectuate the foregoing, the Purchasers shall directly
wire the Settlement Amount to the account of Craig M. Siegler in accordance with
the terms of the Settlement Agreement, and upon receipt thereof the Settlement
Amount shall be deemed delivered as part of the purchase price for the Notes.

7



--------------------------------------------------------------------------------



 



ARTICLE 4

MISCELLANEOUS

     Section 4.1 Fees and Expenses. The Company shall pay upon request, the
reasonable fees and expenses of legal counsel for the Purchasers incident to the
negotiation, preparation, execution, delivery and performance of the Financing
Documents.

     Section 4.2 Entire Agreement. This Agreement, together with the Notes, the
Security Agreement, the Guaranties and the other Financing Documents, contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral or written,
with respect to such matters.

     Section 4.3 Notices. Any notice or other communication required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been delivered (i) upon receipt, when delivered personally; (ii) when sent by
facsimile, upon receipt if received on a business day prior to 5:00 p.m.
(Central Time), or the first business day following such receipt if received on
a business day after 5:00 p.m. (Central Time); or (iii) upon receipt, when
deposited with a nationally recognized overnight express courier service, fully
prepaid, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

             
If to the Company:
  ISCO International, Inc.
 
  451 Kingston Court
 
  Mt. Prospect, Illinois 60056
 
  Attn: Charles F. Willes
 
  Fax: (847) 391-5015  
With copies to:
       
 
  Pepper Hamilton LLP
 
  Suite 400
 
  1235 Westlakes Drive
 
  Berwyn, Pennsylvania 19312
 
  Attn: Michael P. Gallagher
 
  Fax: (610) 640-7835  
If to Elliott:
  712 Fifth Avenue, 36th Floor
 
  New York, New York 10019
 
  Attn: Mark Brodsky
 
  Fax: (212) 974-2092  
With copies to:
       
 
  Kleinberg, Kaplan, Wolff & Cohen, P.C.
 
  551 Fifth Avenue
 
  New York, NY 10176

8



--------------------------------------------------------------------------------



 

             
 
  Attn: Stephen M. Schultz
 
  Fax: (212) 986-8866  
If to Alexander:
  Alexander Finance, LP
 
  1560 Sherman Avenue, Suite 900
 
  Evanston, Illinois 60201
 
  Attn: Brian D. Brookover
 
  Fax: (847) 733-0339  
With copies to:
       
 
  Sachnoff & Weaver
 
  30 S. Wacker Drive
 
  Chicago, Illinois 60606
 
  Attn: Evelyn C. Arkebauer, Esq.
 
  Fax: (312) 207-6400

or such other address or facsimile number as may be designated in writing
hereafter, in the same manner, by such person.

     Section 4.4 Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by the Company and by Purchasers holding at least a 75% of the
outstanding principal amount of the Notes; or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right accruing to it thereafter.

     Section 4.5 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

     Section 4.6 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. Neither the Company nor any Purchaser may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that, in connection with a transfer, in whole or in part, of its Note as
provided therein, a Purchaser may assign its rights hereunder to any such
transferee of its Note. The assignment by a party of this Agreement or any
rights hereunder shall not affect the obligations of such party under this
Agreement.

9



--------------------------------------------------------------------------------



 



     Section 4.7 No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

     Section 4.8 Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to the principles of conflicts of law thereof.

     Section 4.9 Survival. The agreements, representations and warranties and
covenants contained in this Agreement shall survive the delivery of the Notes
pursuant to this Agreement.

     Section 4.10 Counterpart and Facsimile Signatures. This Agreement may be
executed in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid and binding obligation of the executing party with the same
force and effect as if such facsimile signature page were an original thereof.

     Section 4.11 Publicity. The Company and the Purchasers shall consult with
each other in issuing any press releases or otherwise making public statements
with respect to the transactions contemplated hereby and neither the Company nor
any Purchaser shall issue any such press release or otherwise make any such
public statement without the prior consent of the other, which consent shall not
be unreasonably withheld or delayed, except that no prior consent shall be
required if such disclosure is required by law, in which such case the
disclosing party shall provide the other party with prior notice of such public
statement.

     Section 4.12 Severability. In case any one or more of the provisions of
this Agreement shall be invalid or unenforceable in any respect, the validity
and enforceability of the remaining terms and provisions of this Agreement shall
not in any way be affected or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.

     Section 4.13 Payment of Expenses. The Company agrees to pay all costs and
expenses, including reasonable attorneys’ fees and expenses, which may be
incurred by any Purchaser in successfully enforcing any Financing Document,
including without limitation in enforcing Section 4.14 below.

     Section 4.14 Indemnification. The Company hereby agrees to indemnify,
defend and hold harmless each Purchaser and its respective partners, officers,
employees or agents (“Indemnified Parties”), from and against any and all
losses, claims, damages, liabilities and costs, including reasonable legal fees
(collectively “Losses”) (i) incurred as a result of the breach by the Company or
any subsidiary of any representation, covenant

10



--------------------------------------------------------------------------------



 



or other provision in any Financing Document; (ii) incurred as a result of
entering into this Agreement; (iii) incurred in enforcing this Section 4.14 or
(iv) incurred involving a third-party claim and arising out of the acquisition,
holding and/or enforcement by such Purchaser of any of the Financing Documents.

     Section 4.15 Like Treatment of Purchasers. Neither the Company nor any of
its affiliates shall, directly or indirectly, pay or cause to be paid any
consideration, whether by way of interest, fee, payment for the redemptions or
exchange of the Notes, or otherwise, to any holder of Notes, for or as an
inducement to, or in connection with the solicitation of, any consent, waiver or
amendment of any terms or provisions of the Financing Documents, unless such
consideration is required to be paid to all holders of Notes bound by such
consent, waiver or amendment whether or not such holders so consent, waive or
agree to amend and whether or not such holders tender their Notes for redemption
or exchange. The Company shall not, directly or indirectly, redeem to prepay any
Notes unless such offer of redemption is made pro rata to all holders on
identical terms. The foregoing sentence shall not apply to prepayments effected
pursuant to Section 2(b) of the Notes.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized persons as of the date first
indicated above.

        ISCO INTERNATIONAL, INC   By: /s/ Charles F. Willes

--------------------------------------------------------------------------------

    Charles F. Willes
    Executive Vice President
    and Chief Financial Officer     ELLIOTT ASSOCIATES, L.P.   By: /s/ Paul E.
Singer

--------------------------------------------------------------------------------

Name: Paul E. Singer
Title: General Partner     ALEXANDER FINANCE, L.P.   By: /s/ Bradford T.
Whitmore

--------------------------------------------------------------------------------

Name: Bradford T. Whitmore
Title: President
          BUN Partners, Inc.
          its General Partner

11



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule A
  Schedule of Purchasers
Company Schedules
       

EXHIBITS

         
Exhibit A
  14% Promissory Note
Exhibit B
  Security Agreement
Exhibit C
  Guaranties
Exhibit D
  UCC Financing Statements
Exhibit E
  Patent and Trademark Financing Filings
Exhibit F
  Legal opinion of counsel to the Company

12



--------------------------------------------------------------------------------



 



SCHEDULE A

                      Principal Amount             of Notes to be   Purchase
Price Purchaser Purchased on 11/6/01 to be paid 11/6/01

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Elliott Associates, L.P.
  $ 5,236,112     $ 5,236,112  
Alexander Finance, L.P.
  $ 2,000,000     $ 2,000,000  
Total
  $ 7,236,112     $ 7,236,112  

                      Principal Amount             of Notes to be   Purchase
Price Purchaser Purchased on 11/8/01 to be paid 11/8/01

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Alexander Finance, L.P.
  $ 2,188,888     $ 2,188,888  